             Case 3:20-cv-05423-BHS Document 26-1 Filed 05/26/20 Page 1 of 2



 1

 2

 3

 4

 5                            United States District Court
                         For The Western District Of Washington
 6                                     At Tacoma
 7 Drew MacEwen, Andrew Barkis,
   Chris Corry, Brandon Vick, Kelly
 8 Chambers, Phil Fortunato,
   Michael McKee, Fran Wills, Bruce
 9 Russell, Dave McMullan, and Isaac
   Vellekamp,                                           No. 3:20-cv-05423-BHS
10

11                        Plaintiffs,                   [PROPOSED]
                                                        Order Granting Leave to File
12         v.                                           Overlength Brief

13 Jay Inslee, in his official capacity as the
   Governor of Washington,
14
                       Defendant.
15

16          Plaintiffs’ motion to file a motion for preliminary injunction in excess of twenty-four pages
17 is GRANTED.

18          IT IS SO ORDERED.
19

20 Dated: ________________________

21

22          ____________________________________
23                                                The Honorable Benjamin H. Settle
                                                  United States District Judge
24

25

26

27

 [PROPOSED] Order re Leave to File Overlength Brief - 1
 No. 3:20-cv-05423-BHS
                                                                                Ard Law Group PLLC
                                                                                P.O. Box 11633
                                                                                Bainbridge Island, WA 98110
                                                                                Phone: (206) 701-9243
             Case 3:20-cv-05423-BHS Document 26-1 Filed 05/26/20 Page 2 of 2



 1                                  Certificate Of Service

 2          I certify under penalty of perjury under the laws of the United States of America that on

 3 May 26, 2020, I filed the foregoing Motion for Preliminary Injunction in MacEwen et al. v.

 4 Inslee, No. 3:20-cv-05423-BHS, with the Court’s CM/ECF system, which will give notice to all

 5 parties and counsel of record.

 6                                                    Ard Law Group PLLC

 7

 8
                                                 By
 9
                                                      Joel B. Ard, WSBA # 40104
10                                                    P.O. Box 11633
11                                                    Bainbridge Island, WA 98110
                                                      (206) 701-9243
12                                                    Joel@Ard.law
13                                                    Attorneys for Plaintiffs
14

15

16

17

18

19

20

21

22

23

24

25

26

27

 Certificate Of Service
 No. 3:20-cv-05423-BHS
                                                                                 Ard Law Group PLLC
                                                                                 P.O. Box 11633
                                                                                 Bainbridge Island, WA 98110
                                                                                 Phone: (206) 701-9243
